Citation Nr: 0505541	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant and the veteran had a deemed valid 
marriage for Department of Veterans Affairs (VA) purposes.  

2.  Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA purposes.  



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1920 to December 
1922, and from March 1945 to March 1946.  The veteran died in 
October 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO).  In May 
2004, the Board remanded this case.  

The issue of whether the appellant may be recognized as the 
surviving spouse of the veteran for VA purposes is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  The veteran and D.F. married in April 1923.  

2.  The appellant and the veteran entered into an attempted 
ceremonial marriage in April 1945 this occurred more than one 
year before the veteran's death in October 1946.

3.  D.F. died in December 1945.  

4.  The appellant has shown that she had no knowledge of the 
veteran's marriage to D.F. when she married him in April 
1945; thus she was unaware that a legal impediment existed.

5.  The marriage of the appellant and the veteran may be 
deemed valid, for VA purposes.




CONCLUSION OF LAW

The appellant and the veteran had a deemed valid marriage, 
for VA purposes. 38 U.S.C.A. §§ 101, 501 (West 2002); 38 
C.F.R. §§ 3.52, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act (VCAA).  In this case, the appellant was notified of VCAA 
with regard to the issue on appeal.  Further, her claim is 
being granted. Thus, any deficiencies with regard to VCAA are 
not prejudicial.

In a January 1955 decision, the Board determined that the 
appellant was not legally married to the veteran.  The Board 
stated that the veteran was married to D.F. in April 1923.  
She died in December 1945.  Their marriage was not terminated 
prior to her death.  In April 1945, the veteran entered into 
a ceremonial marriage with the appellant.  However, since the 
veteran was still married to D.F. at the time, this attempted 
marriage was not legal.  

Since the January 1955 decision, VA has recognized "deemed 
valid" marriages, as set forth below.  Since this represents 
a change in law, the issue on appeal is not whether there is 
new and material evidence to reopen the claim, as considered 
by the agency of original jurisdiction (AOJ) and as noted on 
the front page of the Board's remand decision.  Rather the 
current claim is a new claim based on the change in VA law 
and the issue will be considered on a de novo basis.  

The issue on appeal is whether there was a deemed valid 
marriage between the appellant and the veteran.  The appeal 
is limited to this issue.  

The Board finds that, in this case, that the veteran and the 
appellant had a deemed valid marriage. 

The record shows that the veteran was married to D.F. in 
April 1923.  She died in December 1945.  Their marriage was 
not terminated prior to her death.  In April 1945, the 
veteran entered into a ceremonial marriage with the 
appellant.  In January 1954, a field examination was 
conducted.  The field examiner interviewed the appellant.  
She stated that when she entered into a ceremonial marriage 
with the veteran, she did not know that he was married.  
After they had been married for one month, his mother told 
her that the veteran had previously been married, but that 
his former wife had died.  The appellant asked the veteran if 
he had previously been married and he replied that he had, 
but that his former wife had died.  The appellant stated that 
she lived with the veteran until his death in October 1946.  
The appellant reported that they had no children.  She 
indicated that she was currently 6 months pregnant.  

The field examiner concluded that the appellant was sincere 
and truthful when providing her deposition.  

In sum, the evidence establishes that the veteran was married 
to D.F. when he entered a ceremonial marriage to the 
appellant, who was unaware of his true marital status at that 
time.  Thus, the ceremonial marriage to the veteran was an 
attempted marriage since the veteran was already legally 
married.  The marriage to D.F. was a legal impediment to the 
veteran's marriage to the appellant.  

Where an attempted marriage is invalid by reason of legal 
impediment, VA regulations allow for certain attempted 
marriages to be nevertheless "deemed valid" if specific legal 
requirements are met.  Basically, such an attempted marriage 
will be "deemed valid" if: (a) the attempted marriage 
occurred one year or more before the veteran died; and (b) 
the claimant entered into the marriage without knowledge of 
the impediment; and (c) the claimant cohabited with the 
veteran continuously from the date of the attempted marriage 
until his death; and (d) no other claimant has been found to 
be entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103; 38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. § 
3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, 
the claimant's signed statement that she had no knowledge of 
an impediment to a marriage to the veteran will be accepted 
as proof of the fact, in the absence of information to the 
contrary.  38 U.S.C.A. § 501; 38 C.F.R. § 3.205(c).

The Court has issued pertinent directives in Colon v. Brown, 
9 Vet. App 104 (1996).  Specifically, in cases such as the 
appellant's, the appellant must be given an opportunity to 
submit a signed statement pursuant to 38 C.F.R. § 3.205(c), 
indicating that she had no knowledge of a legal impediment to 
the marriage.  In general, the Court indicated that if the 
appellant was unaware of the impediment, then an otherwise 
invalid marriage could be deemed valid.

In this case, there was a legal impediment to the ceremonial 
marriage of the veteran and the appellant.  That is, he was 
already married to D.F., their marriage was not terminated, 
and she was still alive.  However, the appellant has 
submitted a statement in which she asserted that she did not 
know of the veteran's prior marriage and when she learned of 
it, she was told by the veteran and his mother that D.F. was 
deceased.  She was thus unaware of the legal impediment to 
her marriage to the veteran.  The field examiner found the 
appellant credible.  The Board agrees.  

Thus, the Board accepts the statement of the appellant that 
she was ignorant that a legal impediment prohibited her and 
the veteran from entering into marriage in April 1945.  The 
Board accepts as evidence the appellant's statement that she 
had no knowledge of the legal impediment to her marriage to 
the veteran.  The Board notes the requirements of 38 C.F.R. § 
3.52 for a "deemed valid" marriage have also been satisfied.  
The evidence of record supports findings that that the 
attempted marriage occurred one year or more before the 
veteran died; the appellant entered into the marriage without 
knowledge of any legal impediment; and the appellant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death.  In addition, no other 
claimant has been found to be entitled to gratuitous VA death 
benefits.  

In light of the foregoing, the Board may conclude that the 
appellant and the veteran had a deemed valid marriage.  
However, that being noted, the Board emphasizes that this 
appeal is limited to that issue alone, whether there was a 
deemed valid marriage based on the change in the law.  The 
Board makes no determination as to any other issue to include 
any matter regarding the appellant's pregnancy status at the 
time of the field examination.  


ORDER

The appellant and the veteran had a deemed valid marriage, 
for VA purposes





REMAND

The matter of whether the appellant may be recognized as the 
surviving spouse of the veteran for VA purposes is still on 
appeal.  Although the Board determined above that there was a 
deemed valid marriage, further development is needed to 
determine if the other criteria for surviving spouse status 
are met.  Per 38 C.F.R. § 3.50, the other criteria are that 
the appellant has not remarried or (in cases not involving 
remarriage) has not, since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held herself out openly to the public to be the 
spouse of such other person.

After undertaking all necessary development and in light of 
the decision above, the agency of original jurisdiction (AOJ) 
should adjudicate the issue of whether the appellant may be 
recognized as the surviving spouse of the veteran for VA 
purposes de novo.

Accordingly, this matter is REMANDED for the following 
actions:

The AOJ should undertake all necessary 
development to determine if all of the 
criteria for surviving spouse status are met, 
and, in light of the decision above, the AOJ 
should adjudicate the issue of whether the 
appellant may be recognized as the surviving 
spouse of the veteran for VA purposes de 
novo.  Thereafter, the case should be 
returned to the Board after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


